DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an optical assembly, comprising: a linear polarizer, a half-wave plate, and a quarter-wave plate stacked in sequence, wherein an absorption axis of the linear polarizer is substantially perpendicular to a first direction, and the first direction is parallel to a surface of the linear polarizer; an angle between an in-plane slow axis of the half-wave plate and the first direction is in a range of 100° to 110°; an angle between an in-plane slow axis of the quarter-wave plate and the first direction is in a range of 160° to 170°. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, CN2715190Y (90’) teaches an optical assembly (Fig 4, 200), comprising: a linear polarizer (272), a half-wave plate (261; page 4 para 0005), and a quarter-wave (263; page 4 para 0005) plate stacked in sequence.
	Shibazaki (U.S. PGPub No. 2006/0098139) teaches wherein an absorption axis (Fig 2, 22a) of the linear polarizer (22a) is substantially perpendicular to a first direction, and the first direction is parallel to a surface of the linear polarizer (Fig 1, 22; horizontal direction). 
	However, neither 90’, nor Shibazaki, teach or suggest , the specific limitations of “an angle between an in-plane slow axis of the half-wave plate and the first direction is in a range of 100° to 110°; an angle between an in-plane slow axis of the quarter-wave plate and the first direction is in a range of 160° to 170°” nor would it have been obvious to do so in combination.
	Claims 2-4, are also allowable for depending on claim 1. 

	Claim 5 recites a liquid crystal display device, comprising: an optical assembly and a liquid crystal cell stacked together, wherein the optical assembly comprises a linear polarizer, a half-wave plate, and a quarter-wave plate stacked in sequence, 2wherein an absorption axis of the linear polarizer is substantially perpendicular to a first direction, and the first direction is parallel to a surface of the linear polarizer; an angle between an in-plane slow axis of the half-wave plate and the first direction is in a range of 100° to 110°; an angle between an in-plane slow axis of the quarter-wave plate and the first direction is in a range of 160° to 170°, and wherein the liquid crystal cell is on a side of the quarter-wave plate away from the linear polarizer. None of the prior art of record alone or in combination discloses the claimed invention. 
	Regarding claim 5, CN2715190Y (90’) teaches a liquid crystal display device (Fig 4), comprising: an optical assembly (200) and a liquid crystal cell (230) stacked together, wherein the optical assembly comprises a linear polarizer (272), a half-wave plate (261; page 4 para 0005), and a quarter-wave plate (263; page 4 para 0005) stacked in sequence, and wherein the liquid crystal cell (Fig 4; 230) is on a side of the quarter-wave plate (263) away from the linear polarizer (272).
Shibazaki (U.S. PGPub No. 2006/0098139) teaches wherein an absorption axis (Fig 2, 22a) of the linear polarizer (22a) is substantially perpendicular to a first direction, and the first direction is parallel to a surface of the linear polarizer (Fig 1, 22; horizontal direction). 
	However, neither 90’, nor Shibazaki, teach or suggest , the specific limitations of “an angle between an in-plane slow axis of the half-wave plate and the first direction is in a range of 100° to 110°; an angle between an in-plane slow axis of the quarter-wave plate and the first direction is in a range of 160° to 170°” nor would it have been obvious to do so in combination.
	Claims 6-20, are also allowable for depending on claim 5. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 04/05/2022, with respect to claims 1 and 5 have been fully considered and are persuasive.  The rejection of claims 1 and 5 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871